Citation Nr: 9931046	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-13 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of indebtedness resulting from an 
overpayment of compensation in the amount of $5,407.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to 
waiver of recovery of an overpayment of disability 
compensation benefits.  In that determination, the Committee 
held, essentially, that recovery of an overpayment assessed 
against the veteran, calculated in the amount of $5,407.00, 
would not violate the standard of equity and good conscience.


REMAND

A review of the record demonstrates that in an April 1998 
financial status report, the veteran indicated that he had 
total monthly income of $1991.00 and total monthly expenses 
of $1201.00, leaving discretionary income of $790.00.  

In a May 1998 financial status report, the veteran indicated 
that he had total monthly income of $1791.00 and total 
monthly expenses of $1,895.00, leaving a negative balance of 
$104.00.  It appears that additional figures were added in 
pencil subsequent to the veteran filling out the form which 
showed monthly expenses in the amount of $2473.94.  

At the time of his July 1999 hearing before the undersigned 
Board member, the veteran testified that his rent had almost 
tripled and that all of his other expenses had increased.  
The veteran further reported that his car had been 
repossessed.  He noted that he was still paying on many other 
debts.  

The law and regulations authorize a waiver of collection of 
indebtedness from an appellant where he has been found to be 
free from an indication of fraud, misrepresentation, or bad 
faith and recovery of the indebtedness would be against 
equity and good conscience.  38 C.F.R. § 1.963 (1999).  The 
standard "equity and good conscience" includes consideration 
of the fault of the debtor; undue hardship of collection on 
the debtor; and unjust enrichment of the veteran.  38 C.F.R. 
§ 1.965(a) (1999).

Based upon the most recent statements received from the 
veteran, the Board finds that the veteran's current financial 
status appears to have worsened and that further development 
in this area would be extremely probative on the issue of 
entitlement to a waiver of repayment.  

In light of the foregoing, and after a review of the entire 
evidentiary record, the Board finds that, prior to further 
appellate consideration of the issue of entitlement to waiver 
of recovery of overpayment, the case should be remanded to 
the RO for the following development:

1.  The veteran should be provided a 
Financial Status Report (VA Form 4-5655) 
for completion.  Verification that this 
form has been sent to the veteran should 
be placed in the claims file.  The 
veteran should be requested to submit the 
completed Financial Status Report with 
any supporting documentation of monthly 
expenses, assets, and debts that he might 
wish to submit.  

2.  When the above development has been 
completed, to the extent possible, the 
veteran's claim should be re-adjudicated.  
If the veteran's request continues to be 
denied, he should be provided with a 
supplemental statement of the case 
reflecting the amended decision on waiver 
of indebtedness.  The supplemental 
statement of the case should specifically 
include the law and regulations 
concerning the "equity and good 
conscience" standard used in the 
determination of whether a waiver should 
be granted in accordance with 38 C.F.R. 
§ 1.965(a).  The RO should consider the 
six enumerated elements in that 
regulation and any other pertinent 
elements.  The veteran should then be 
given an adequate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












